In a support proceeding, the husband appeals from an order of the Family Court, Suffolk County, dated November 7, 1975, which, after a hearing, inter alia, ordered him to make support payments of "$175 per week ($50.00 thereof to be applied on account of arrears)” and awarded a counsel fee. Order affirmed, without costs or disbursements. We have considered appellant’s allegation that he was denied a fair trial and find it to be without merit. The payments ordered by the Family Court are equitable, considering the conflicting testimony of the witnesses and the evidence adduced at the hearing. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.